UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 3, 2010 (August 31, 2010) Augme Technologies, Inc. (Exact name of registrant as specified in Charter) Delaware 333-57818 20-0122076 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 43 West 24th Street, Suite 11B New York, NY 10010 (Address of Principal Executive Offices) (800) 825-8135 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On August 31, 2010, Augme Technologies, Inc. (the “Registrant”) closed a $2,000,000 financing transaction with 20 investors, each of whom is accredited.The investors purchased units of the Registrant’s securities at $1.00 per unit.Each unit consisted of one (1) share of the Registrant’s common stock and a warrant to purchase one-half (1/2) share of the Registrant’s common stock.The aggregate units purchased in the financing consisted of 2,000,000 shares of the Registrant’s common stock and warrants to purchase up to 1,000,000 shares of the Registrant’s common stock.The warrants have a term of three (3) years and have an exercise price of $1.25 per share of common stock. A copy of the form of subscription agreement entered into with each investor and form of warrant issued to each investor in connection with the financing transaction are filed with this report as Exhibit 10.1 and Exhibit 10.2, respectively, and are incorporated by reference herein.The foregoing description of the subscription agreements and warrants do not purport to be complete and is qualified in its entirety by reference to the full text of the agreements. Item 3.02 Unregistered Sales of Equity Securities As more fully described in Item 1.01 above, in connection with the financing transaction described in Item 1.01 above, we issued an aggregate 2,000,000 shares of our common stock and warrants to purchase an aggregate 1,000,000 shares of our common stock for a total purchase price of $2,000,000.The warrants have a term of three (3) years and have an exercise price of $1.25 per share of common stock. The sale of the common stock and warrants were not registered under the Securities Act of 1933, as amended, in reliance on the private offering exemption from registration provided by Section 4(2) of the Securities Act.No advertising or general solicitation was employed in offering the securities. The offerings and sales were made to a limited number of persons, all of whom were “accredited investors,” and transfer was restricted by the Registrant in accordance with the requirements of the Securities Act. Item9.01 Financial Statements and Exhibits (d) Exhibits No. Description Form of Subscription Agreement Form of Warrant -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Augme Technologies, Inc. (Registrant) Date: September 3, 2010 By: /s/ Paul R. Arena Paul R. Arena Chief Executive Officer -3-
